Dugro, J.
—The plaintiff appeals from a judgment dismissing his complaint, entered upon the findings and decision of a judge at special term. At the trial both parties gave evidence. A careful examination of the papers presented, fails to disclose any ground which calls for a reversal of the judgment The burden of establishing his cause of action by a fair preponderance of evidence, was not satisfactorily borne by the plaintiff at the trial.
If the second conveyance is considered to have been given as security, and so a mortgage, it would not help the plaintiff’s case, as by his conduct he has estopped himself from claiming that the sale to Sexton was a conversion, for he took service to find a pur- ' *378chaser, and, when unsuccessful in his efforts, accepted $1,000 to give possession to a purchaser.
The judgment is affirmed, with costs.
Freedman, P. J., and Gtldersleeve, J., concur.